DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 states “the transmission circuit is configured to increase the drive signal.  However, it would be clearer to indicate what is being increased: intensity, number of pulse signals, drive signal.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migayawa et al. (US20050284217 herein after “Migayawa”) in view of Hu et al. (US8483012 herein after “Hu”).
Claim 1: Migayawa teaches an ultrasonic distance measuring device to measure a length of an ultrasonic wave propagation path between a liquid level of a detected fluid (fuel 8) reserved in a tank 
	the ultrasonic element configured to generate an ultrasonic wave and to convert an input ultrasonic wave into an electric signal ([0073] Thus, when the ultrasonic sensor 3 is driven by the pulse generation circuit 101 to generate the single ultrasonic pulse, it receives the two reflected pulses; … When the ultrasonic sensor 3 receives the respective reflected pulses, it generates voltage signals, which are inputted to the arithmetic circuit 102.); 
	a transmission circuit (pulse generation circuit 101) configured to output a drive signal that causes the ultrasonic element to generate an ultrasonic wave ([0069] pulse generation circuit which applies a pulse-shaped voltage to the ultrasonic sensor 3); 
	a connection portion (lead wires 14 and bracket 15) that connects the ultrasonic element to the transmission circuit; 
	an arithmetic circuit (arithmetic circuit 102) configured to compute a length of the propagation path based on a time difference between an output timing, at which the ultrasonic element outputs an ultrasonic wave, and a liquid level timing, at which the comparator circuit outputs the first detection signal based on an ultrasonic wave reflecting off the liquid level, and based on a propagation speed of the ultrasonic wave ([0075] Accordingly, the arithmetic circuit 102 calculates the propagation velocity of the ultrasonic pulse in the fuel 8, on the basis of the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the correcting reflective surface 41, and the distance between the correcting reflective surface 41 and the ultrasonic sensor 3. Subsequently, the arithmetic circuit 102 calculates the position of the liquid level 81, namely, the height H of the liquid level 81 in FIG. 1, on the basis of the propagation velocity of the ultrasonic pulse in the fuel 8 as thus calculated, and the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the liquid level 81. Further, the arithmetic circuit 102 calculates the reserve of the fuel 8 within the fuel tank 2, based on the prestored shape of the fuel tank 2.).
	Migayawa fails to teach a comparator circuit configured to 

	output a second detection signal when the electric signal converted by the ultrasonic element becomes smaller than the threshold value; 
	a storage unit configured to store a time difference between the first detection signal and the second detection signal of an ultrasonic wave reflecting off the liquid surface, wherein 
	the transmission circuit is configured to increase the drive signal, as the time difference, which is between the first detection signal and the second detection signal of an ultrasonic wave reflecting off the liquid level and stored in the storage unit, decreases.
	However, Hu teaches a controlling method for an ultrasound sensor. Hu controls the driving voltage based on a measured distance.  The distance is compared to a threshold and, based on the comparison, the driving voltage is increased or decreased accordingly.  Therefore, if the distance is above a threshold then the driving voltage increases.  Likewise, if the distance is below a threshold, the driving voltage is reduced. 
	Hu fails to teach a comparator circuit configured to 
	output a first detection signal when the electric signal converted by the ultrasonic element becomes larger than a threshold value and 
	output a second detection signal when the electric signal converted by the ultrasonic element becomes smaller than the threshold value; 
	a storage unit configured to store a time difference between the first detection signal and the second detection signal of an ultrasonic wave reflecting off the liquid surface, wherein 
	the transmission circuit is configured to increase the drive signal, as the time difference, which is between the first detection signal and the second detection signal of an ultrasonic wave reflecting off the liquid level and stored in the storage unit, decreases.
	However, based on the teaching of Hu, the closer the object, the smaller the drive signal can be in order to reduce reverberation.  It is within the scope of a person having ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.   The reflected ultrasound wave (fig. 2, 221.  Fig. 5, 521) is received and converted into a voltage/current signal.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Migayawa with the teachings of Hu and decrease a drive signal as the detected surface gets close and similarly increase a driving voltage as a detected surface gets farther from the ultrasonic element in order to increase reliability in detecting the reflected ultrasound wave. 

Claim 2: Migayawa in view of Hu teaches the ultrasonic distance-measuring device according to claim 1.  Migayawa further teaches: 
	a reference pipe (first cylinder 4) extending at a predetermined length in a lateral direction that is orthogonal to a height direction along which the ultrasonic element and the liquid surface are placed (the guide pipe 4 extends along axis A toward a step 41, Figs. 1A, 2, therefore the reference pipe is between the ultrasonic element 3 and the step 41); and 
	a transmission pipe (second cylinder 5) including a detection pipe that extends in the height direction from a distal end of the reference pipe (see Fig. 1A) toward the liquid surface such that a cavity of the reference pipe and a cavity of the transmission pipe communicate with each other (the first and second cylinder 4, 5 are connected), wherein 
	the ultrasonic element is configured to generate an ultrasonic wave in the cavity of the reference pipe toward the distal end of the reference pipe ([0057]-[0058]), 
Here, the correcting reflective surface 41 is provided at a predetermined position relative to the ultrasonic sensor 3. That is, the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known. Accordingly, the arithmetic circuit 102 calculates the propagation velocity of the ultrasonic pulse in the fuel 8, on the basis of the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the correcting reflective surface 41, and the distance between the correcting reflective surface 41 and the ultrasonic sensor 3.), 
	the arithmetic circuit is configured to 
	compute the distance between the ultrasonic element and the liquid surface and further to 	compute a propagation velocity of an ultrasonic wave propagating through the propagation path based on a time difference between the output timing, at which the ultrasonic element outputs an ultrasonic wave, and a reference timing, at which the comparator circuit outputs the first detection signal based on an ultrasonic wave reflecting off the distal end of the reference pipe and the predetermined length of the reference pipe stored in the storage unit ([0074]-[0075] Subsequently, the arithmetic circuit 102 calculates the position of the liquid level 81, namely, the height H of the liquid level 81 in FIG. 1, on the basis of the propagation velocity of the ultrasonic pulse in the fuel 8 as thus calculated, and the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the liquid level 81. Further, the arithmetic circuit 102 calculates the reserve of the fuel 8 within the fuel tank 2, based on the prestored shape of the fuel tank 2.).

Claim 3: Migayawa in view of Hu teaches the ultrasonic distance-measuring device according to claim 1.  Migayawa further teaches wherein the tank is provided to a vehicle, and the detected fluid is fuel ([0083] the liquid is fuel in a fuel tank in a vehicle).

Claim 4: Migayawa in view of Hu teaches the ultrasonic distance-measuring device according to claim 1.  Migayawa further teaches wherein the transmission circuit is configured to output the drive signal, which corresponds to a case where the length of the propagation path is the longest, when the ignition switch of the vehicle is turned on from off or when opening or closing of the fuel port of the vehicle By way of example, although no illustration is made, the liquid level position detecting operation may well be executed one time--several times immediately after the ignition switch 111 has been closed by the driver. Alternatively, the liquid level position detecting operation may well be executed one time--several times immediately after the ignition switch 111 has been closed by the driver subsequently to the replenishment of the fuel tank 2 with the fuel 8. In this case, the replenishment of the fuel tank 2 with the fuel 8 can be detected by, for example, disposing a sensor which detects that the lid of the fuel feeding port of the automobile has been opened and shut.).

Claim 5. Migayawa in view of Hu teaches the ultrasonic distance measuring device according to claim 1.  Migayawa further teaches wherein the ultrasonic distance measuring device is provided in the detected fluid reserved in the tank (Fig. 1 shows the ultrasonic device 1A in a fuel tank 2 in the fuel 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US4785664, US4315325 teach ultrasound attenuation due to travelling distance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
rom a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861 

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861